Citation Nr: 1827836	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  12-16 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 40 percent for discogenic disease of the lumbar spine.

3.  Entitlement to an initial rating in excess of 30 percent for mixed cephalea, tension and vascular.

4.  Entitlement to an initial rating in excess of 20 percent for radiculopathy of the right leg.

5.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD).

6.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right knee.

7.  Entitlement to an initial rating in excess of 10 percent for hypertension.

8.  Entitlement to an initial compensable rating for erectile dysfunction.

9.  Entitlement to an initial compensable rating for bilateral hearing loss.

10.  Entitlement to an initial compensable rating for tinea pedis and onychomycosis.

11.  Entitlement to an initial compensable rating for folliculitis. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to February 1982, from March 1987 to July 1987, and from January 2007 to August 2009, including service in the Southwest Asia theater of operations.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Service Connection for PTSD

In conjunction with his claim of service connection for PTSD, the Veteran was provided a VA examination in January 2010.  After examining the Veteran, the examiner determined that the Veteran did not meet the criteria for a diagnosis of PTSD pursuant to the Diagnostic and Statistical Manual of Mental Disorders, 4th edition (DSM-IV).  Subsequent mental health examinations were conducted in October 2011 and August 2012 for the Veteran's service-connected depressive disorder.  The examination reports did not suggest that the Veteran had a diagnosis of PTSD pursuant to the DSM-IV.  

Since those examinations were conducted, however, VA amended 38 C.F.R. § 4.125(a) to indicate that a diagnosis of a mental disorder, to include PTSD, must conform to the standards set in the DSM-5.  See 38 C.F.R. § 4.125; 79 Fed. Reg. 45,093, 45,094-096 (Aug. 4, 2014); 80 Fed. Reg. 14,308 (Mar. 19, 2015) (final) (providing that for claims that were initially certified for appeal to the Board, the Court of Appeals for Veterans Claims (CAVC), or the U.S. Court of Appeals for the Federal Circuit prior to August 4, 2014, DSM-IV will apply.  For all applications for benefits received by VA or pending before the AOJ on or after August 4, 2014, DSM-5 will apply).  As the Veteran's claim was first certified for appeal in June 2017, the DSM-5 applies.  As noted, the Veteran was provided previous VA examinations in which the examiner used the DSM-IV and opined that the Veteran did not have a current diagnosis of PTSD.  Thus, a remand is required to provide the Veteran with a VA psychiatric examination that uses the DSM-5 in accordance with current VA regulations.

Initial Increased Rating Claims

The Veteran asserts that higher ratings are warranted for his service-connected disabilities currently on appeal.  In the appellate brief received in April 2018, the Veteran's representative argued that new examinations should be provided so that an accurate assessment of the Veteran's disabilities can be ascertained.  In support of this contention, he argued that the Veteran was last assessed in 2012, and many studies used in the 2012 examinations were from previous years and are well out of date.  

The evidence indeed notes that the Veteran was last examined for his service-connected disabilities on appeal in September 2012.  Further, the most recent VA clinical records regarding medical treatment are also dated in 2012.  In light of the of the last VA examinations being completed more than 5 years ago, the lack of clinical evidence after 2012, and the Veteran's contentions, the Board finds that new VA examinations are necessary to assesses the current severity of the Veteran's service-connected disabilities.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Associate any and all outstanding VA medical records with the claims file.  Specifically, VA records since September 2012 must be obtained. 

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any PTSD.  Access to records in the Veteran's electronic claims file should be made available to the examiner for review in connection with his or her opinion.  

If PTSD is diagnosed, the examiner must specify the stressor(s) upon which the diagnosis was based.  The diagnosis should be rendered in accordance with the DSM-5.

3.  Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected GERD.  Access to records in the Veteran's electronic claims file should be made available to the examiner for review.

The examiner should specifically indicate whether the Veteran has persistently recurrent epigastric distress, dysphagia, pyrosis, regurgitation, substernal or arm or shoulder pain, pain, vomiting, material weight loss, hematemesis, melena, and/or moderate anemia.  The examiner should also indicate whether such symptoms are productive of considerable or severe impairment of health.

4.  Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected mixed cephalea.  Access to records in the Veteran's electronic claims file should be made available to the examiner for review.

The examiner should provide a detailed account of all manifestations of the service-connected mixed cephalea found to be present.  The examiner should then render an opinion regarding the frequency of the Veteran's mixed cephalea, and how often these headaches could be described as "prostrating."

5.  Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected lumbar spine disability and radiculopathy of the right leg.  Access to records in the Veteran's electronic claims file should be made available to the examiner for review.

The examination report should include range of motion in degrees for the Veteran's lumbar spine.   

The examiner should comment on any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to weakened movement, excess fatigability, incoordination, flare-ups, or pain, if possible.  

If the examiner cannot provide the above-requested opinion without resorting to speculation, he or she should state whether all procurable medical evidence had been considered, to specifically include the Veteran's description as to the severity, frequency, duration of the flare-ups and his description as to the extent of functional loss during a flare-up and after repetitive use over time; whether the inability is due to the limits of medical community or the limits of the examiner's medical knowledge; and whether there is additional evidence, which if obtained, would permit the opinion to be provided.  

The examiner should identify any evidence of neurological manifestations of the Veteran's lumbar spine disability, to include radiculopathy of the right leg.  The examiner should describe the impairment as mild, moderate, moderately severe, or severe incomplete paralysis, or complete paralysis.

6.  Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected right knee disability.  Access to records in the Veteran's electronic claims file should be made available to the examiner for review.

The examination report should include range of motion in degrees for the Veteran's right knee.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The examiner should determine whether the right knee is manifested by weakened movement, excess fatigability, incoordination, flare-ups, or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to weakened movement, excess fatigability, incoordination, flare-ups, or pain, if possible.  

The examiner must estimate any functional loss in terms of additional degrees of limited motion of the right knee during flare-ups and repetitive use over time.  If the examiner cannot provide the above-requested opinion without resorting to speculation, he or she should state whether all procurable medical evidence had been considered, to specifically include the Veteran's description as to the severity, frequency, duration of the flare-ups and his description as to the extent of functional loss during a flare-up and after repetitive use over time; whether the inability is due to the limits of medical community or the limits of the examiner's medical knowledge; and whether there is additional evidence, which if obtained, would permit the opinion to be provided.  

Additionally, the examiner should indicate the presence or absence of lateral instability and/or recurrent subluxation in the Veteran's right knee.  If instability or recurrent subluxation is present, the examiner must specifically state whether such instability or recurrent subluxation is slight, moderate, or severe.  If instability or recurrent subluxation is not found, the examiner should so state.

7.  Schedule the Veteran for a VA examination of the Veteran to determine the current severity of his service-connected hypertension.  The entire record must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be accomplished and all clinical findings should be reported in detail.

8.  Schedule the Veteran for a VA examination of the Veteran to determine the current severity of his service-connected erectile dysfunction.  The entire record must be reviewed by the examiner in conjunction with the examination.  The examiner should specifically state whether the Veteran's disability is manifested by loss of erectile power and/or penile deformity.  

9.  Schedule the Veteran for a VA examination of the Veteran to determine the current severity of his service-connected hearing loss disability.  Access to records in the Veteran's electronic claims file should be made available to the examiner for review in connection with his or her opinion.  

All indicated tests and studies should be performed, including audiometric testing and speech recognition testing, and all clinical findings should be set forth in detail.  The VA examiner should comment upon the effect of hearing loss on the Veteran's occupational functioning and daily activities.

10.  Schedule the Veteran for a VA examination of the Veteran to determine the current severity of his service-connected folliculitis and tinea pedis.  Access to records in the Veteran's electronic claims file should be made available to the examiner for review in connection with his or her opinion.  

All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished. 

The examiner must identify all areas of the Veteran's body that are affected by his service-connected skin disorder.  The examiner must discuss what percentage of the Veteran's body is affected by the service-connected skin disorder, including both the exposed areas only and the entire body.

The examiner must review the record for prescribed treatment for the conditions and indicate what treatment the Veteran has received, whether topical or systemic, and the length of time for which each treatment was prescribed since June 2009.  

11.  After undertaking any development deemed necessary, readjudicate the issues on appeal, considering all the evidence of record.  If the benefits sought on appeal remain denied, provide the Veteran with a Supplemental Statement of the Case and the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




